Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 1 of 7




            EXHIBIT
                           A
FILED: NEW YORK COUNTY CLERK 01/28/2021 02:33 PM                                                                                                                       INDEX NO. 160652/2020
NYSCEF DOC. NO. 2 Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 2 of 7NYSCEF: 01/28/2021
                                                                     RECEIVED


             SUPREME            COURT            OF THE           STATE          OF      NEW YORK
             COUNTY           OF     NEW YORK

            ROSA        TEJADA,


                                                                                      Plaintiff,                             Index        No.:      160652/2020
                                                                                                                             Date        Filed:      12/8/2020


                                        -against-

                                                                                                                             AFFIDAVIT                 OF      SERVICE


            TARGET            CORPORATION,


                                                                                      Defendant.


            State     of New        York)
                                              SS.:

            County         of Albany)


            Jeffrey  Teitel,    being duly sworn,    deposes   and says that                                 deponent       is over        the age of cightecñ                 years,
            is employed      by  the attorney service,   TEITEL    SERVICE                                     BUREAU             INC.,      and      is not     a party       to this
            action.


            That      on the 4th day          of January,          2021        at the office        of the     Secretary        of State      of New         York        in the

            City of Albany     he served the annexed     Summons,     Complaint,      Confirmation      Notice     and Notice                                                     of
            Electronic  Filing   on TARGET         CORPORATION          by delivering      and leaving       with Sue Zouky,                                                       a
            clerk in the office   of the Secretary   of State, of the State of New York,          personally     at the Office                                                    of
            the  Secretary          of State         of the    State     of New        York,       2 true    copies     thereof         and that     at the time          of

            making     such      service,        Deponent           paid       said Secretary          of State       a fee of $40.00             Dollars.        That     said
            service     was     pursuant         to section        306        of the Business          Corporation         Law.


            Deponent         further        states     that    he knew         the person          so served      as foresaid           to be a clerk        in the Office             of
            the  Secretary          of State         of New      York,        duly    authorized        to accept       such      service         on behalf        of said
            defendant.


            Sue Zouky          is a white        female,          approximately             62 years        of age,    stands      5 feet     3 inches         tall,   weight

            approximately              130 pounds             with grey hair.




             Sworn         to before        me this      4th     day     of

             January,        2021




             Ann      M.    Malone                                                                             Je               eitel

             Notary    Public,          State    of New          York
             Qualified    in Albany              County
             No. 01MA6410748
             Commission             Expires          November            02, 2024




             Teitel Service Bureau, Inc.                  P.0 Box 3150 Albany,               NY 12203           Phone: (518) 438-7956                  Fax: (518) 438-0502


                                                                                             1 of 1
FILED: NEW YORK COUNTY CLERK 12/08/2020 04:15 PM                                                                                                                                INDEX NO. 160652/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 3 of 7NYSCEF: 12/08/2020
                                                                     RECEIVED




              SUPREME              COURT               OF THE               STATE            OF      NEW YORK
               COUNTY             OF      NEW YORK
               _____________________________________________________________________x
              ROSA         TEJADA,
                                                                                                                                             SUMMONS
                                                                                        Plaintiff,
                                          -against-                                                                                        The     basis        of venue           is Plaintiff's
                                                                                                                                           residence
              TARGET             CORPORATION,
                                                                                                                                           Index        #:
                                                                                       Defendant.
                                                                                                                                           Date        Filed:
                                                                                                                         x
             TO      THE        ABOVE         NAMED                DEFENDANTS:

                           YOU         ARE     HEREBY                  SUMMONED                            to answer           the    Complaint              in this          action        and        to
                                                                               plaintiffs'
             serve     a copy     of your        answer          on    the                           attorney         within         20 days       after        the     service        of    this

             summons,           exclusive        of    the   day       of    service         of    this    summons,            or within           30 days            after     service           of
             this     summons          is complete           if this        summons               is not    personally           delivered          to you            within      the       state           of
             New       York.


                           In   case    of your        failure        to answer          this       summons,            a judgment               by default            will     be taken               out
             against      you    for    the   relief     demanded              in the         Complaint,              together        with       the    interest          and      costs      of
             this    action.


             Dated:      New      York,       New       York
                           December           8, 2020




                                                                                                           s/Eric       Turkewitz/s/
                                                                                                      The      Turkewitz             Law     Firm
                                                                                                      Counselfor         Plaintzff
                                                                                                                        454                  -
                                                                                                      228     East            Street              Suite      1110
                                                                                                      New       York,        NY       10017

                                                                                                      (212)         983-5900
                                                                                                      Eric@TurkewitzLaw.com




             To:
             Target      Corporation
                       3rd
             1201          Avenue
             New       York,     NY      10021




                                                                                              1 of 5
FILED: NEW YORK COUNTY CLERK 12/08/2020 04:15 PM                                                     INDEX NO. 160652/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 4 of 7NYSCEF: 12/08/2020
                                                                     RECEIVED




              SUPREME COURT OF THE STATE OF NEW YORK
              COUNTY OF NEW YORK
              ---------------------------------------------------------------------x
              ROSA TEJADA,
                                                                                       COMPLAINT
                                              -against-
                                                                                       Index #
              TARGET CORPORATION,
                                                                                       Dated Filed
                                                                  Defendants.
              ---------------------------------------------------------------------x


                      Plaintiff ROSA TEJADA, by her counsel Eric Turkewitz of The Turkewitz Law Firm,

             as and for her Complaint, alleges upon information and belief:

                      1.       This action falls within one or more of the exemptions set forth in CPLR 1602.

                      2.       At all times herein mentioned TARGET CORPORATION (hereinafter

             TARGET) was a domestic corporation doing business in the State of New York.

                      3.       At all times herein mentioned TARGET was a foreign corporation doing

             business in the State of New York.

                      4.       At all times herein mentioned, and on February 18, 2020, Defendant TARGET

             conducted business in New York County, New York.

                      5.        At all times herein mentioned, Defendant TARGET was and is the owner of a

             store open to the general public and located at 1201 3rd Avenue, New York, NY 10021 and

             operating under the name Target. The corporate entity and business name are collectively

             referred to as the Defendant.

                      6.        At all times herein mentioned, Defendant operated the store located at 1201 3rd

             Avenue, New York, New York.

                      7.        At all times herein mentioned, Defendant maintained the store located at 1201

             3rd Avenue, New York, New York.




                                                                 2 of 5
FILED: NEW YORK COUNTY CLERK 12/08/2020 04:15 PM                                                  INDEX NO. 160652/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 5 of 7NYSCEF: 12/08/2020
                                                                     RECEIVED




                       8.    At all times herein mentioned, the Defendant controlled the store located at

             1201 3rd Avenue, New York, New York.

                       9.    At all times hereinafter mentioned, the defendant, its agents, servants, partners

            or employees, undertook and agreed to make the store premises safe for the benefit of the

            public and the plaintiff.

                       10.   At all times herein, the defendant was open for business to the public at the

            premises while ROSA TEJADA was there.

                       11.   On February 18, 2020, ROSA TEJADA was lawfully on the premises of the

            Target retail store that was owned, operated, maintained and controlled by the defendant and

            located at 1201 3rd Avenue, New York, NY.

                       12.   On February 18, 2020, while ROSA TEJADA was lawfully on the premises

            inside Target, a box fell off a low shelf and tumbled onto her right foot, injuring her.

                       13.   At all times herein mentioned the defendant knew, or should have known, that

             the merchandise was not safely displayed.

                       14.   At all times herein mentioned the defendant knew, or should have known, that

             the merchandise was not properly stored.

                       15.   At all times herein mentioned the Defendant had a duty to safely maintain the

             premises for members of the public.

                       16.   The defendant violated its duty to maintain safe premises for members of the

             public.

                       17.   All of the foregoing was caused by the negligence of the defendant in: causing,

             permitting or allowing merchandise to be dangerously displayed; causing, permitting or allowing

             merchandise to be stored in an unsafe and unstable manner; failing to use reasonable care to

             store and display the merchandise in a safe and stable manner; causing, permitting and allowing




                                                         3 of 5
FILED: NEW YORK COUNTY CLERK 12/08/2020 04:15 PM                                                    INDEX NO. 160652/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 6 of 7NYSCEF: 12/08/2020
                                                                     RECEIVED




             the merchandise to fall on the plaintiff; failing to keep the premises safe; failing to maintain

             premises; permitting or allowing the premises to be and become in a dangerous condition;

             failing to warn the public that the merchandise display was not stable;; in creating a nuisance;

             failing to take steps to avoid this occurrence; and were otherwise negligent.

                     18.      That the injury to the plaintiff’s foot was caused wholly and solely by reason of

             the negligence of the defendant and did not result from any voluntary action or contribution on

             the part of the plaintiff.

                      19.     Defendant, its agents, servants, partners, or employees, was negligent and

             careless in the hiring, training and supervision of its staff, and as a result caused, permitted and

             allowed an injury to plaintiff’s foot on February 18, 2020.

                      20.     The defendant owed a duty of care to the plaintiff with respect to properly

             maintaining its merchandise properly displayed and keeping them in stable manner that they

             won’t fall.

                      21.     The defendant breached its duty of care to the plaintiff.

                      22.     As a result of the foregoing, the plaintiff: suffered a fractured bone in her right

             foot; pain and mental anguish; difficulty ambulating and engaging in activities of daily living;

             was compelled to seek medical care and attention and physical therapy; incurred medical

             expenses and obligations in the amount of $9,257 (as of September 3, 2020) and continuing;

             and was permanently injured.

                     23.      On March 4, 2020, the plaintiff served on the defendant a demand not to

             destroy or alter any videos regarding this incident, nor destroy or alter any incident/accident

             reports, records, log books, photographs, emails, voicemails, written or electronic statements or

             communications, or any other thing having anything to do with this incident.




                                                          4 of 5
FILED: NEW YORK COUNTY CLERK 12/08/2020 04:15 PM                                                 INDEX NO. 160652/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-04083-MKV Document 1-1 Filed 05/06/21 Page 7 of 7NYSCEF: 12/08/2020
                                                                     RECEIVED




                     24.     Both video and surveillance reports regarding the incident were demanded by

             the plaintiff and the defendant has refused to furnish them.

                     25.     As a result of the foregoing, the plaintiff was damaged in a sum that exceeds the

             jurisdictional limits of all lower courts that would otherwise have jurisdiction.

                     WHEREFORE, plaintiff demand judgment against the defendants, together with such

             interest, costs, disbursements and attorneys’ fees as are allowable by law.

             Dated: New York, New York
                    December 8, 2020


                                                             /s/Eric Turkewitz/s/
                                                             The Turkewitz Law Firm
                                                             Counsel for Plaintiff
                                                             228 East 45th Street – Suite 1110
                                                             New York, NY 10017
                                                             (212) 983-5900
                                                             Eric@TurkewitzLaw.com




                                                         5 of 5
